             Case 6:21-cv-00758-ADA Document 1 Filed 07/23/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  MOTION OFFENSE, LLC,
                                                     Civil Action No.: 6:21-cv-758
                        Plaintiff

   v.                                                JURY TRIAL DEMANDED

  DROPBOX, INC.                                      PATENT CASE

                        Defendant.




                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Motion Offense, LLC (“Motion Offense” or “Plaintiff”), files this Complaint

against Dropbox, Inc. (“Dropbox” or “Defendant”) seeking damages and other relief for patent

infringement, and alleges with knowledge to its own acts, and on information and belief as to other

matters, as follows:

                                             PARTIES

        1.      Plaintiff is a limited liability company organized and existing under the laws of the

State of Texas, having its principal place of business at 211 West Tyler Street, Suite C, Longview,

Texas, 75601.

        2.      Defendant Dropbox is a Delaware corporation with a physical address at 501

Congress Ave, Austin, TX 78701. Dropbox may be served with process through its registered

agent, the Corporation Service Company, at 211 East 7th Street, Suite 620, Austin, Texas 78701.

Dropbox is registered to do business in the State of Texas and has been since at least October 3,

2013.
                 Case 6:21-cv-00758-ADA Document 1 Filed 07/23/21 Page 2 of 7




        3.          This Court has personal jurisdiction over Dropbox at least because Dropbox

regularly conducts and transacts business, including infringing acts described herein, in this

District.

        4.          Defendant conducts business in Texas, directly or through intermediaries and offer

products or services, including those accused herein of infringement, to customers, and potential

customers located in Texas, including in the Western District of Texas.

                                    JURISDICTION AND VENUE

        5.          This action arises under the patent laws of the United States, 35 U.S.C. §101, et

seq. This Court has subject matter jurisdiction under 28 U.S.C. §§1331 and 1338(a).

        6.          Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b). Dropbox

maintains an established place of business in the state of Texas and the Western District of Texas,

specifically, including an office at 501 Congress Ave, Austin, TX 78701.

            7.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, because Defendant conducts substantial

business in this forum, including: (i) making, using, selling, importing, and/or offering for sale one

or more cloud-based applications, but not limited to Dropbox Products, stored and/or hosted on

one or more servers owned or under the control of Dropbox; (ii) making, using, selling, importing,

and/or offering for sale software for smartphones, tablets, and other computing devices (e.g.,

laptops, desktops, Chromebooks, etc.); or (iii) regularly doing or soliciting business, engaging in

other persistent courses of conduct, or deriving substantial revenue from goods and services

provided to citizens and residents in Texas and in this District.




                                                    2
             Case 6:21-cv-00758-ADA Document 1 Filed 07/23/21 Page 3 of 7




                                     THE PATENT IN SUIT

        8.      On February 27, 2020, Robert Paul Morris filed United States Patent Application

No. 16/803980 (“the ʼ980 Application”). The ʼ980 Application was duly examined and issued as

United States Patent No. 11,044,215 (“the ʼ215 patent”) (entitled “Methods, Systems, and

Computer Program Products for Processing a Data Object Identification Request in a

Communication”), on June 22, 2021.

        9.      Motion Offense is the owner of the ’215 patent and has the full and exclusive right

to bring actions and recover past, present, and future damages for Dropbox’s infringement of the

ʼ215 patent.

        10.     The ʼ215 patent is valid and enforceable. A true and correct copy of the ʼ215 patent

is attached hereto as Exhibit 1.

       11.      Motion Offense has not practiced any claimed invention of the ʼ215 patent.

             COUNT I: INFRINGEMENT OF U.S. PATENT NO. 11,044,215

       12.      The allegations set forth in the foregoing paragraphs 1 through 11 are incorporated

into this Claim for Relief.

       13.      The ’215 patent describes and claims systems and methods which make data

sharing more rapid and efficient by allowing for the “processing a data object in a data object

identification request in communication.” (’215 patent, Ex. 1 at 2:8-10.)

       14.      Among the specific technologic improvements to devices and methods for making

data sharing more rapid and efficient, the ’215 patent describes systems and methods for

“receiv[ing] . . . data object information ” See, e.g., ’215 patent, Ex. 1 at 27:41-42 and 27:50-

(“[A] system for processing a data object identification request in a communication includes means

for sending, according to a first communications protocol via a network in a communication to a



                                                 3
           Case 6:21-cv-00758-ADA Document 1 Filed 07/23/21 Page 4 of 7




second communications agent in a second execution environment representing a second user, a

first message including a data object identification request based on the data object matching

criterion, wherein the first message is addressed to the second user.”) Figure 7 of the ’215 patent,

reproduced below, illustrates an exemplary data and execution flow for processing a data object

identification request in a communication according to an aspect of the subject matter described

in the ’215 patent:




(’215 patent, Ex. 1, Fig. 7.)



                                                 4
          Case 6:21-cv-00758-ADA Document 1 Filed 07/23/21 Page 5 of 7




       15.     The claims of the ’215 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’215 patent recite one or more inventive concepts that are

rooted in computerized data sharing technology, and overcome problems specifically arising in the

realm of computerized data sharing technologies.

       16.     The claims of the ’215 patent recite an invention that is not merely the routine or

conventional use of data sharing systems and methods. Instead, the invention describes systems

and methods which make data sharing more rapid and efficient.

       17.     The technology claimed in the ’215 patent does not preempt all ways of using data

sharing tools nor preempt the use of all data sharing tools, nor preempt any other well-known or

prior art technology.

       18.     Accordingly, each claim of the ’215 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       19.     The ʼ215 patent includes 80 claims. (ʼ215 patent, Ex. 1 at cols. 49-65.)

       20.     Dropbox has been and is directly infringing, either literally or under the doctrine of

equivalents, at least claim 1 of the ʼ215 patent by making, using (including without limitation

testing), selling, importing, and/or offering to sell products and systems, including by way of

example, the Dropbox website (https://www.dropbox.com/?_hp=b&landing=dbv2) and servers,

and other Dropbox products (together, the “Accused Instrumentalities”). See Claim Charts for the

ʼ215 patent, Exhibit 2. As demonstrated by the attached claim chart, each and every element of

claim 1 of the ʼ215 patent is found in the Accused Instrumentalities.




                                                 5
             Case 6:21-cv-00758-ADA Document 1 Filed 07/23/21 Page 6 of 7




        21.     Dropbox’s acts of infringement have occurred within this District and elsewhere

throughout the United States.

        22.     Motion Offense has been harmed by Dropbox’s infringing activities with respect to

the ʼ215 patent.

                                      RELIEF REQUESTED

        WHEREFORE, Plaintiff respectfully requests that the Court:

        A.      Declaring that Defendant has infringed the ’215 patent;

        B.      Awarding damages in an amount to be proven at trial, but in no event less than a

reasonable royalty for Defendant’s infringement including pre-judgment and post-judgment

interest at the maximum rate permitted by law;

        C.      Ordering an award of reasonable attorneys’ fees and enhanced damages as

appropriate against Defendant to Motion Offense as provided by 35 U.S.C. § 285;

        D.      Awarding expenses, costs, and disbursements in this action against Defendant,

including prejudgment interest; and

        E.      All other relief necessary or appropriate.

                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues so triable.




                                                  6
        Case 6:21-cv-00758-ADA Document 1 Filed 07/23/21 Page 7 of 7




Dated: July 23, 2021               /s/ Timothy Devlin
                                   Timothy Devlin
                                   Derek Dahlgren (pro hac vice to be filed)
                                   Srikant Cheruvu (pro hac vice to be filed)
                                   DEVLIN LAW FIRM LLC
                                   1526 Gilpin Avenue
                                   Wilmington, DE 19806
                                   Telephone: (302) 449-9010
                                   Facsimile: (302) 353-4251
                                   tdevlin@devlinlawfirm.com
                                   ddahlgren@devlinlawfirm.com
                                   scheruvu@devlinlawfirm.com

                                   Attorneys for Plaintiff Motion Offense, LLC




                                     7
